OPINION OF THE COURT
LARSEN, Justice.
The issue presented by this appeal is whether the Unemployment Compensation Board of Review (Board), appellee herein, erred in remanding this case for a second hearing before a referee, per the request of the employer, where the employer did not attend the first hearing and did not explain its absence or show other cause for the second hearing.
On June 13, 1983, appellant, Patrisha McNeill, was discharged from her position as a cashier at a Rite Aid drug store. On July 3, 1983, appellant applied for unemployment compensation benefits. The application was mailed to appellant’s employer and, in response, the employer claimed that appellant had been discharged because she had failed to properly notify the employer of her absence from work during the week preceding her discharge. On August 9, 1983, the Office of Employment Security denied appellant’s application on the ground of willful misconduct.
Appellant appealed and, after a hearing at which the employer did not appear, the referee issued a decision on September 7,1983 reversing the determination of the Office of Employment Security, and awarding benefits to appellant. On September 13, 1983, appellant’s employer wrote the following letter to the Board:
To whom it may concern,
We do not agree with the decision rendered by the referee on appeal # 83-1-D-647. The claimant Patrisha McNeill, (address omitted), should not be eligible for unemployment. The claimant was terminated for willful misconduct and the statement in fact-finding # 3 was *577totally false. We wish to appeal and have a further hearing. Please notify (name and address omitted) when further appeal will be heard.
Letter dated September 13, 1983, Original Record at Item 9.
The Board thereupon allowed further appeal and issued a Board Hearing Order remanding the case for a second hearing before the referee “for the purpose of establishing additional testimony regarding the merits of the case.” 1 Board Hearing Order dated October 18, 1983, Original Record at Item 11. Both parties appeared at that hearing and presented testimony. Thereafter, on December 2, 1983, based on the evidence presented at the second hearing, the Board issued an order reversing the referee’s decision of September 7, 1983.
On appeal, the Commonwealth Court affirmed. We granted appellant’s petition for allowance of appeal.
Appellant contends that the Board erred in remanding the case for a second hearing. Appellant maintains that a party may receive a rehearing only upon a showing of proper cause for its failure to attend the first hearing.
The standard of review by which both we and the Commonwealth Court are governed in this case is set forth in section 704 of the Code of Administrative Procedure, which provides, in pertinent part:
[A reviewing] court shall affirm the adjudication [of a Commonwealth agency] unless it shall find that the adjudication is in violation of the constitutional rights of the appellant, or is not in accordance with law, or that the provisions of Subchapter A of Chapter 5 (relating to practice and procedure of Commonwealth agencies) have been violated in the proceedings before the agency, or that any finding of fact made by the agency and neces*578sary to support its adjudication is not supported by substantial evidence.
2 Pa.C.S.A. § 704 (emphasis added).
Further, all requests for an additional hearing by a party who did not attend a scheduled hearing are governed by the Board’s rule of procedure 101.24. That rule provides, in pertinent part:
§ 101.24. Reopening of hearing.
(a) If any party who did not attend a scheduled hearing subsequently gives written notice, which is received by the tribunal prior to the release of a decision, and it is determined by the tribunal that his failure to attend the hearing was for reasons which constitute “proper cause, ” the case shall be reopened. Any and all requests for reopening, whether made to the referee or the Board, shall be in writing; shall give the reasons believed to constitute “proper cause” for not appearing; and they shall be delivered or mailed — preferably to the tribunal at the address shown on the notice of hearing or to the Unemployment Compensation Board of Review, ..., or to the local employment office where the appeal was filed.
(b) A request for reopening which is received by the referee before his decision has been mailed to the parties shall be decided by the referee before whom the case is pending____
(c) A request for reopening the hearing which is not received before the decision was mailed, but is received or postmarked on or before the 15th day after the decision of the referee was mailed to the parties shall constitute a request for further appeal to the Board and a reopening of the hearing, and the Board will rule upon such request____
34 Pa. Code § 101.24 (emphasis added).
Thus, under this rule, the moving party must set forth the reasons for failing to appear at a hearing and the Board must make an independent determination that the reasons set forth constitute proper cause. There are sound *579policy reasons which support this rule. The legislature created unemployment compensation in order to provide relief from the burden of “economic insecurity due to unemployment,” 43 P.S. § 752, which it found to be “a serious menace to the health, morals, and welfare of the people of the Commonwealth.” Id. The Board’s rules of procedure were formulated with this purpose in mind and thus were designed to provide for the quickest possible disposition of claims.
Rule 101.24 is essential in this scheme. If a party fails to appear at a scheduled hearing, that party must show good cause for that failure before the Board will delay the final disposition of the case by remanding for additional hearings. Were it otherwise, there would be no incentive to appear at the initial hearing.
In the instant case, the employer’s request for further hearing, although timely and in writing, did not “give the reasons believed to constitute proper cause for not appearing” at the first hearing. Consequently, the Board was unable to, and in fact did not, determine whether “[the employer’s] failure to attend the hearing was for reasons which constitute proper cause.”2 Therefore, under rule 101.24, the Board’s remand of the case was “not in accordance with law.” 2 Pa.C.S.A. § 704.
Accordingly, the order of the Commonwealth Court is reversed and the decision of the referee granting unemployment compensation benefits to appellant is reinstated.
*580McDERMOTT, J., did not participate in the consideration or decision of this case.
HUTCHINSON, J., filed a dissenting opinion.

. The order directed the referee to "serve as the Board’s Hearing Officer,” and, after transcription of the testimony was presented, to return the record to the Board "for its consideration and such further action as may be deemed appropriate.”


. In affirming the decision of the Board, the Commonwealth Court stated that the record showed that the employer had not received notice of the first hearing and that that lack of notice constituted proper cause for the Board’s remand. There is nothing in the record, however, to support the Commonwealth Court’s statement. On the contrary, the record shows that the employer received the notice of appellant’s application for benefits, and the notice of the referee’s decision, both of which had been mailed to the employer at the same address as the notice of hearing. Furthermore, and even more importantly, the record shows that the employer never claimed that it had not received notice of the first hearing.